EXHIBIT A

 

EXHIBIT A
Case 2:19-cv-00985-JPS Filed 08/13/19 Page 1of8 Document 7-1

 
 

 

STATE OF WISCONSIN MILWAUKEE COUNTY CIRCUIT COURT |= MILWAUKEE, WISCONSIN

 

State of Wisconsin

AMENDED Request for Recusal

V. : Milwaukee County Case Number
2018CF005908

DA Case Number
2018ML031266

Kevin: Michael: Boon-Bey

 

AMENDED Request for Recusal

Milwaukee County The Honorable Michael J. Hanrahan

 

COMES NOW, the free and original inhabitant, Kevin: Michael: Boon-Bey, a living Man,

 

‘within’? and of the House of El’s, Bey’s, and Ali’s with dominion over the land/soil
(Amexem/America), a non-resident Alien to the Corporate United States, an Indigenous Choctaw/
Washitaw Muur/ Moor (Moorish American National), an Asiatic Man of the Asiatic Race, an original
Natural Physical Man, a Creation of the Almighty God (Allah), Under the Almighty God
(Elohim/Allah) Authority, subject only to his laws and in support of Kevin: Michael: Boon-Bey,
BEing Live, BEing Liveing, BEing Aware.
By:
The living Man of the land/soil and on the land/soil
Kevin: Michael: Boon-Bey, Private and Special,
Holder of the Inherent Political Power,
BEing Live, BEing Liveing, BEing Aware

Kevin: Michael: Boon-Bey, BEing Live MOORISH SCIENCE TEMPLE OF AMERICA
Non corporate entity (real party in interest, tertius interveniens) . SACRED RELIGIOUS ESTATE

1

Case 2:19-cv-00985-JPS Filed 08/13/19 Page 2 of 8 Document 7-1

 

 
 

 

An Indigenous Washitaw Muur/Moor
(Moorish American National) Moor Identification Number B-100149

AMENDED Request for Recusal

In the hearing of July 22, 2019, Judge Hanrahan raised a question about the name of my
tribe. The complete, and full name is an Indigenous Choctaw/ Washitaw Muur/ Moor (Moorish
American National), an enrolled member of Chata/Choctaw Musgokee Yamassee Nation.
Specifically, the judge questioned the word “Chata.” “Chata” is the native tongue for “Choctaw”
(the colonized word for “Chata”). (Refer to Exhibit A for a copy of the tribal membership
enrollment and Exhibits B and C for additional information regarding the legitimacy of my tribal
membership).

It should also be mentioned that the only tribes who are listed with the Bureau of Indian
Affairs are those tribes who have applied for “gaming” licenses or tribes that are receiving a
stipend (funds) from the United States government. The Chata/Choctaw Musgokee Yamassee
Nation has chosen not to engage in gaming nor to receive stipends from the United States. We are
independent and self-regulating, belonging to other independent and self-regulating tribes forming

confederations with each other. Contact information regarding the Tribal Court Officials:

Chief Wendell Strozier-El, Tribal Court Judge (310)
254-7038

Tribal Elder Nelson Boon-Bey, Great Lakes Tribal Court Judge
(414) 349-4336

Chief Rawsheed Stone Coyote Patton, Secretary of Court
(818) 916-2220

Rule 21 of Federal Criminal Procedure states:
Rule 21. Transfer for Trial
(a) For Prejudice. Upon the defendant's motion, the court must transfer the
proceeding against that defendant to another district if the court is satisfied that

so great a prejudice against the defendant exists in the transferring district that
the defendant cannot obtain a fair and impartial trial there.

2

Case 2:19-cv-00985-JPS Filed 08/13/19 Page 3 of 8 Document 7-1

 

 
 

 

(b) For Convenience. Upon the defendant's motion, the court may transfer the
proceeding, or one or more counts, against that defendant to another district for
the convenience of the parties, any victim, and the witnesses, and in the interest
of justice.

(c) Proceedings on Transfer. When the court orders a transfer, the clerk must
send to the transferee district the file, or a certified copy, and any bail taken.
The prosecution will then continue in the transferee district.

(d) Time to File. a Motion to Transfer. A motion to transfer may be made at or

before arraignment or at any other time the court or these rules prescribe.

Rule 21(d) states that a motion to transfer can be made at any time, and that is what I have done in
Federal Court. Until the Federal Court rules on the Verified Complaint (Case No. 19-C-1006),

this court has no jurisdiction. We must all wait for the Federal Court to decide the matter.

ALL CASE LAW MENTIONED WITHIN THIS DOCUMENT IS USED AS
PRINCIPLE OF LAW ONLY. ALL STATUTES ARE USED AS PRINCIPLE OF LAW
ONLY; IT IS ONLY USED TO SHOW THE INTENT OF THE LEGISLATURE.

 

UNDER PENALTIES OF PERJURY the undersigned, the free and original inhabitant,

Kevin: Michael: Boon-Bey, a living Man, ‘within’ and of the House of El’s, Bey’s, and Ali’s

 

with dominion over the land/soil (Amexem/America), a non-resident Alien to the Corporate
United States, an Indigenous Choctaw/ Washitaw Muur/ Moor (Moorish American National), an
Asiatic Man of the Asiatic Race, an original Natural Physical Man, a Creation of the Almighty
God’s (Allah), Under the Almighty God’s (Elohim/Allah) Authority and subject only to his laws,

declares that he provided a copy hereof to be placed forwarded as follows:

Case 2:19-cv-00985-JPS Filed 08/13/19 Page 4of8 Document 7-1

 

 
 

 

Milwaukee County Clerk of Court
Milwaukee County Courthouse
901 N. 9" Street, Room 104
Milwaukee, Wisconsin 53233
FILED ELECTRONICALLY

Matthew J. Torbenson, Deputy District Attorney
Milwaukee County Circuit Court — Safety Building
821 W. State Street, Room 405

Milwaukee, WI 53233

FILED ELECTRONICALLY

T have hereunto set my hand and seal of office on this 22" day of July, 2019.

DATED: July 22, 2019 A.D. Respectfully submitted,

By: Living, Breathing, /

     

Natural Born, / /

Free Man on the, . fy | fs "|

Soll UI MINE An)
By Kevin: Michael} Boon-Bey |
13148. 1% Street - #261 | |
Milwaukee, Wisconsin 53204 [

(414) 218-2375

NOTICE: Time is of the essence here because the court has scheduled re-convening in
approximately 1 hour from now. Getting a notary that quickly is not possible.

Case 2:19-cv-00985-JPS Filed 08/13/19 Page 5of8 Document 7-1

 
 

EXHIBIT A

Case 2:19-cv-00985-JPS Filed 08/13/19 Page 6of8 Document 7-1

 

 
 

 

  
    

 

  

   
    

 
   

       
 

       
  
 
   

            
  
  

    

     
     

  

          
   
 

 

  
 
 
    
   
  
  
  
   
   
    
 
 
  
  
   
    

v4

OS Hi GS

SPN ag
“ie "ee ‘ ‘

+
(i fi iti of

  

 

    

ctr 4 a oe oe i ae ge a i
S A GS ge Wee oe be “at pi * ies NG iene a Ni ea ‘i es mi ei ‘a Ma ee
HUN C itt

i

‘ Ne aS ran 4 RN
Cuties Gait Ki inh bit UC ie Gi " va Aa a
co al baa a ti 1 ttt!

ACCC
Chata/Choctaw Musgokee Yamassee

Nation
OF Florida

Wivskoke West Coast
CERTIFICATE OF TRIBAL
ENROLLMENT

“LAWFUL AND LEGAL NOTICE*

I Declare I am Inducted back to my people Chata/Caoctaw Musgokee Yamassee aboriginal
indigenous Native American Citizen. Unless Otherwise stated,

[ have individual knowledge of the matters containeil within This Declaration. ] am fully
competent to testify with respect to these matters, Thereby affirm that the information below

regarding meis tue. ENROLLMENT NA RR# 9-0985-CMYN

Eye Color: BROWN

Nationality: CHOCTAW/WASHITAW een aton TRIBAL NATIONAL

ie

    

  
 

  
 
 
  
  
 
 
   
  
  
    
       
  
 
   
    
     

  

+ A,

DON:08/05/1974

 

KEVIN MICHAEL BOON-BEY L 10: AULUS. AND STATE AGENTS & OBFICERS

 

 

E
N f e
R ¢lo 10275 S. SETTLERS WAY [P| certs cindy sndc-nitortnerboverotat nero tah hes
Ss i RHR OF NOTICH has been duly nos 5 H ft "T
oO OAK GREEK, Wi 53154 E?| eran hv sche nnn nee seecel oa eet pa aac
L. gokop shaban sap aoa spakokab aha tg oe gegeatagee EL] rcvenotct onthe sessed uta mises rere serenal ne aken to
f yg haw caer at inuiinige oaay peels Wettig LS. tok ey Sa aici falsity Olbige, arene AHI,
. ‘ cgaligation inquiries fay bo madd lo ie U.S. Delegation for the Hopes Cunvemtion, (202) 776-8742,
YAMASSEE C.M.Y PROPER Pg ae : —
E ¥ . 2 STR a nea ta a a ete ae Z Z LEG ESTED
FL
RR 9-0985 CMYN {PRINCIPAL CHIEF:
FULL FAITH & CREDIT GIVEN paren n STONE COYOTE
1
=» Choctaw Musgokee Yamassee Nation ELDER CHIEF:
u {Embassy Office : BLACK WING FALCON

y fo 48999 212TH WEST

& LANCASTER, CA 93536

, 818-916-2220 a"
u 253-242-8932 Washington Consulate Office’ s
y_ Werification:enrollment@cmyn.org

  

*  R0033X3 ~SG08261876000111976.- on

SRS aeons

.

AUTOGRAPH OF INDIAN CITIZEN ah

INSTRUMENT NO:
CMYN A1010081

on
Ne ms

 

 

THE AFFIXED AUTOGRAPH ABOVE IS THAT OF
PRINCIPAL CHIEF RAWSHEED STONE COYOTE PATTON ‘
DIRECTOR OF THE CHOCTAW MUSGOKEE :
YAMASSEE ENROLLMENT BUREAU ISSUED FROM THE DEPARTMENT OF THE INTERIOR

SJ072676-102212 oS COUNCIL

     
 

    

      

   
 

LRT ACT mm
ch Ht iY MT A ee La i ih A WA TN We ANE vn FY Ca a
ry AW w 4
edly A yee ate rh ns SHG VAN vo Wut gay gta it fie ee i Ltt 8)

              

 

Case 2:19-cv-00985-JPS Filed 08/13/19 Page 7 of 8 Document 7-1

 

 
 

| DocuGard 04541 - 6 Security Features |
+ Prints "VOID" on front when duplicated

+ Blue background highlights
erasure alterations

I
|
i
{
i

“Watermark on back can be seen whi > $

sheet is held on an angle

t
. . i

color when scratched with a cols i
+ Microtext border contains the '

DocuGard name and fs difficult 9 copy
+ Security Features Box lists |
}

!
i
[
!
‘
:
i
i
i
i . . + ‘
I Coin-ieactive ink on watermark chahiges
;
|
'
|
| tampor-resistant attributes

 

Los - . -
DocuGard 04541 - 6 Security Fa atures |

+ Prints “VOID" on front when dup icated

+ Bluc background highlights
erasure alterations

}

i

1 + Watermark on back can be seen when
| sheet is hetd on an angle
| Coln-reactive ink on watermark enanges |
color when scratched with a coir

t
t

* Microtext border contains the |
DucuGard name and is difficult te copy |

+ Security Features Box lists |
tampeor-rasistant ateributes i
ad

 

 

:
‘
:
{
{
i
i
:
|
{
i
I

i
i
\
q
}
i
i

t
'

DacuGard 04541 ~ 6 Security Features
» Prints “VOID on front when duplicated
+ Blue background highlights
erasure alturations
‘Watermark on back can be seen when
shoet is held onan angle

:

i

i

*Coin-reactive ink on watermark changes j

color when seratched with a coin
+ Microtext border corntains the

DocuGard name anc is difficult to copy |
i + Security Features Box lists

tamper -resislant attributes

DocuGard 04541 ~ 6 Security Features

> Prints “VOID” on front when duplicated
'. Blue hackground highlights

erasure alterations

*Watermark on back can be seen when
sheet is held on an angle

* Coln-reactive Ink on watermark changes
color when scratched with a coin

* Microtext border contains the
DocuGard name and Is difficull to copy

+ Sectnily Features Box lists
tamper-resistant attributes

Case 2:19-cv-00985-JPS Filed 08/13/19 Page 8 of 8 Document 7-1

i
t

 

 

 
